J-A18024-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN RE: ESTATE OF GEORGE                 :   IN THE SUPERIOR COURT OF
 PORUPSKI                                :        PENNSYLVANIA
                                         :
                                         :
 APPEAL OF: JOSEPH M. PORUPSKI           :
                                         :
                                         :
                                         :
                                         :   No. 1201 WDA 2021

            Appeal from the Decree Entered September 9, 2021
             In the Court of Common Pleas of Fayette County
                    Orphans' Court at No: 541 OC 1979


BEFORE: STABILE, J., MURRAY, J., and McLAUGHLIN, J.

CONCURRING/DISSENTING MEMORANDUM BY STABILE, J.:

FILED: NOVEMBER 7, 2022

     I concur in the Majority’s resolution of Appellant’s first four issues

(regarding subject matter jurisdiction, laches, the orphans’ court failure to

conduct a hearing, and its failure to address unjust enrichment). However, I

disagree with the Majority’s disposition of the issue involving the assessment

of payment of fiduciary fees upon the Appellant who bears no responsibility

for payment of fiduciary fees incurred by the estate.        Further, I write

separately to call attention to a legal error in the determination by the

orphans’ court that Margaret Gunnoe (“Margaret”) received a life estate under

the will of her father, George Porupski (“Decedent”).

     As the Majority correctly observes, we employ a deferential standard of

review when reviewing an orphans’ court decree. We consider whether the
J-A18024-22


record is free from legal error and whether the court’s factual findings are

supported by the evidence.         Majority at 4 (citing In re Fielder, 132 A.3d

1010, 1018 (Pa. Super. 2016) (en banc)). With that standard in mind, I first

note my belief that the court erred when it stated that Decedent’s will devised

a life estate in his residence to Margaret. Decedent’s will did not convey a life

estate. Rather, when he executed his will in January 1975, Decedent merely

gave Margaret “the right to use and occupy the dwelling house” in which

Decedent made his home. Decedent’s Will, Item Second (emphasis added).

Her right to use and occupy the residence was contingent on her upkeep of

the home and her payment of taxes and insurance, and was subject to

termination if her estranged husband occupied the home. Id. As in Estate

of Culig, 134 A.3d 463 (Pa. Super. 2016), where the decedent’s will contained

similar language, Margaret “possess[ed] a right to reside rather than a life

estate in the real estate[.]” Id. at 464. Hers was a mere right of privilege to

occupy the dwelling. See Baldesberger v. Baldesberger, 105 A.2d 713,

716 (Pa. 1954) (interest given to decedent’s unmarried children “was merely

that of a privilege to occupy the property as a home and not the devise of a

life estate; therefore it was a right of privilege which could be abandoned[.]”).1

       As the Majority recognizes, in 1983 and 1994, two of Decedent’s children

(Frank and George, Jr.) conveyed their interests in the real estate to


____________________________________________


1 We offer no opinion at this time as to what rights, if any, Margaret continued
to enjoy after destruction of the dwelling.

                                           -2-
J-A18024-22


Appellant’s father, Joseph R. Porupski (“Joseph R.”). Majority Memorandum

at 2 n.1 and n.2. Therefore, as of 1994, Joseph R. and Margaret respectively

maintained three-quarters and one-quarter interests in the residue of

Decedent’s Estate, which purportedly included no assets other than the real

estate. There is no question that, as administrator, Joseph R. was authorized

to sell “any real property not specifically devised.” 20 Pa.C.S.A. § 3351. That

statutory right clearly encompassed the right to sell property for payment of

Decedent’s expenses and debts, as directed in Decedent’s will.        See also

20 Pa.C.S.A. § 3311 (authorizing personal representative to sell real estate

occupied by an heir or devisee). Assuming the real estate was the only asset

left in the estate when it was sold to Joseph M., the residuary of the estate

would include only the proceeds from the sale of the real estate from which to

pay expenses.

      While I concur in most respects with the Majority’s disposition of

Appellant’s issues—tempered by my observations outlined above, I do not

agree with the Majority’s determination that Appellant should bear one-half of

the fees awarded to the Administrator and therefore dissent. As Appellant

correctly asserts, he was not named in Decedent’s will. His interest in the real

estate came to him by virtue of a deed from his father, Joseph R., in his

capacity as executor. Decedent’s estate, not Appellant, was responsible for

payment of the fiduciary fees owed by the estate.




                                     -3-
J-A18024-22


      Again assuming the only asset of Decedent’s estate was the real

property, which the Administrator has identified as comprising the “Principal

for Distribution” in the Account filed with the orphans’ court, then payment of

the debts and expenses of the estate—and in particular here, the expenses

charged by the Administrator, are to be paid out of the residuary. The debts

and expenses are the responsibility of Decedent’s estate, and administrative

expenses are properly paid from the estate. See, e.g., 20 Pa.C.S.A. § 3392.

See also Faust’s Estate, 73 A.2d 369, 270 (Pa. 1950) (recognizing that fees

of legal counsel are a just charge as estate administrative expenses, with the

amount being within the discretion of the court below). The order imposing

an obligation to pay estate fiduciary fees upon Joseph M., who is not personally

liable for estate expenses, was in error.

      Therefore, I would remand to the orphans’ court with instructions for

the court to direct payment of the Administrator’s expenses from the

Decedent’s estate.     Following payment, the residuary would then be

distributed to Joseph R. and Margaret, who would receive a three-quarter

share and one-quarter share of the residuary, respectively.

      For these reasons, I concur in part and dissent in part.




                                     -4-